Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 22, 2017

The Court of Appeals hereby passes the following order:

A17D0478. ERIC JEROME HUNTER v. THE STATE.

      Eric Jerome Hunter pled guilty to voluntary manslaughter in 2010. More
recently, he filed a motion seeking copies of documents from his criminal case, which
the trial court denied on December 12, 2016. He also filed a motion to modify his
sentence, which the trial court denied on March 16, 2017. On April 18, 2017, he filed
this application for discretionary review of the two denials in the Georgia Supreme
Court, which transferred the application here. We lack jurisdiction.
      Hunter’s application is untimely. To be timely, a discretionary application
must be filed within 30 days of entry of the order sought to be appealed. OCGA § 5-
6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and we cannot
accept an application for appeal not made in compliance therewith. Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Hunter’s application was filed 127
days after entry of the order denying his motion seeking copies of documents, and 33
days after entry of the order denying his motion to modify sentence. Accordingly, we
lack jurisdiction to consider the application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/22/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.